USCA11 Case: 20-10760    Date Filed: 03/23/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10760
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:09-cr-00495-JSM-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


LUIS LIBED,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 23, 2021)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10760       Date Filed: 03/23/2021    Page: 2 of 3



      Louis Libed appeals his sentence of 18 months of imprisonment imposed

following the revocation of his supervised release. 18 U.S.C. § 3583. Libed argues

that his sentence is unreasonable. We affirm.

      The district court committed no procedural error. It correctly calculated that

Libed had an advisory guidelines range of 18 to 24 months of imprisonment, a

maximum sentence of 3 years of imprisonment, and could serve up to 60 months

on supervised release based on his grade A violation and his criminal history of III.

The district court stated that Libed’s sentence was based on his and his attorney’s

arguments, the Sentencing Guidelines, and the statutory sentencing factors, 18

U.S.C. § 3553. That statement provided a sufficient explanation for the sentence

selected. See Rita v. United States, 551 U.S. 338, 356–57, 359 (2007); United

States v. Irey, 612 F.3d 1160, 1195 (11th Cir. 2010) (en banc). Among other

sentencing factors, the district court had to consider “any pertinent policy

statement.” Id. § 3553(a)(5); United States v. Silva, 443 F.3d 795, 799 (11th Cir.

2006). The policy statements in Chapter Seven of the Sentencing Guidelines

recommend that “the sanction imposed upon revocation . . . be served

consecutively to any other term of imprisonment imposed for any criminal conduct

that is the basis of the revocation.” United States Sentencing Guidelines Manual

Ch. 7, Pt. B intro. cmt.




                                          2
          USCA11 Case: 20-10760        Date Filed: 03/23/2021   Page: 3 of 3



      Libed’s sentence is also substantively reasonable. Less than a year after he

served 120 months in prison for possessing five grams or more of

methamphetamine, Libed was charged with domestic violence, false imprisonment,

strangulation, and tampering with a witness, and he sold 104.5 grams of cocaine to

a confidential informant in a series of four transactions. And Libed had committed

the methamphetamine offense while on supervised release after completing a 236-

month term in prison for distributing cocaine. The district court reasonably decided

to run Libed’s sentence to a term at the low end of his advisory guideline range

consecutive to the sentence for his underlying offense to address the seriousness of

his violation and his recidivism, to deter him from similar future conduct, and to

protect the public. See 18 U.S.C. § 3553. Before imposing sentence, the district

court considered Libed’s arguments to mitigate his sentence based on his difficult

childhood, lack of education and job skills, drug addiction, and age. Libed’s

sentence is substantially less than his maximum statutory penalty of 3 years of

imprisonment. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). The district court did not abuse its discretion.

      We AFFIRM Libed’s sentence.




                                           3